 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THOMAS JOHN CARLSON,                               No. 2:14-cv-2843 KJM-DB-P
12                        Plaintiff,
13            v.                                         AMENDED ORDER
14    B. DUFFY, et al.,
15                        Defendants.
16

17                  Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20                  On September 20, 2018, the magistrate judge issued findings and

21   recommendations, which were served on all parties and which contained notice to all parties that

22   any objections to the findings and recommendations were to be filed within fourteen days. ECF

23   No. 57. Neither party has filed objections to the findings and recommendations. Further, to

24   ensure that plaintiff had access to materials for preparation to oppose defendants’ summary

25   judgment motion, the magistrate judge ordered defendants to file a response “to inform the court

26   of the status of plaintiff’s legal materials related to this case and how frequently he is allowed to

27   access those materials.” Id. Defendants filed a response on October 1, 2018. ECF No. 58.

28
                                                         1
 1                  The court presumes that any findings of fact are correct. See Orand v. United
 2   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
 3   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations
 4   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]
 5   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 6   supported by the record and by the proper analysis.
 7                  The court has also reviewed defendants’ response to the magistrate judge’s order,
 8   and finds that it supports the magistrate judge’s finding that a preliminary injunction is not
 9   warranted. See ECF No. 58. Plaintiff is permitted to access to storage in his living area, and
10   may access additional storage in a separate location upon exchange. Aguirre Decl. ¶ 10 ECF No.
11   58-1. Plaintiff has submitted numerous filings to the court, which supports a finding that his
12   access to legal materials is not unreasonably burdened. See, e.g., ECF No. 19, 27, 31-32, 35-36,
13   38, 48; see also Turner v. Sacramento Cty. Sheriff, No. 2:09-CV-0117 WBS KJN, 2010 WL
14   4237023, at *2 (E.D. Cal. Oct. 21, 2010), report and recommendation adopted, No. 2:09-CV-
15   0117 WBS KJN, 2010 WL 5317331 (E.D. Cal. Dec. 20, 2010) (finding that plaintiff’s filings on
16   the docket provided “ample evidence that plaintiff is not being unreasonably denied access to the
17   court”). Even if plaintiff had shown that his access to legal materials is unreasonably restricted,
18   plaintiff has not met his burden to show he has been prejudiced by restricted access to his
19   materials, such as through the inability to meet a filing deadline or to present a claim. See Lewis
20   v. Casey, 518 U.S. 343, 348 (1996). Therefore, the court adopts the magistrate judge’s findings
21   and recommendations in full.
22                  Accordingly, IT IS HEREBY ORDERED that:
23                  1. The findings and recommendations filed September 20, 2018, are ADOPTED
24   in full;
25                  2. Plaintiff’s motion for injunctive relief (ECF No. 55) is DENIED; and
26                  3. This case is referred back to the assigned magistrate judge for all further
27   pretrial proceedings.
28   DATED: January 28, 2019.
                                                        2 UNITED STATES DISTRICT JUDGE
